DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-14 are pending and are currently under examination. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term "very" in the phrase “very fine and discontinuous β grains” in claim 17 is a relative term which renders the claim indefinite.  The term "very" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  



Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10,920,307. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Claim 17 of U.S. Patent No. 10,920,307 discloses a titanium material having an ultrafine-grained or fine-grained microstructure, comprising α colonies or globular αp grains with diameters 10 to greater than 200 times smaller than prior β grains they were formed  from fine and discontinuous β grains after refinement at the triple point of the α colonies and αp grains, and grain boundary α found at prior β grain boundaries with a thickness that is within 50% of an average diameter of the α colonies or αp grains. Instant claim 14 differs from claim 17 of U.S. Patent No. 10,920,307 due to the fact it specifies wherein the titanium material has a maximum diffusion length greater than 1.5 inches. However, since this is a maximum, this feature would not be required to meet the claim. As such a diffusion length of 0 inches would or not mentioned would still read on the claim. Therefore, instant claim 14 would not distinguish from claim 17 of U.S. Patent No. 10,920,307. 


Allowable Subject Matter
Claims 1-16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
In regard to claim 1, the prior art fails to disclose or adequately suggest a method of refining a microstructure of a titanium material, comprising providing a solid titanium material at a temperature below about 400⁰C; heating the titanium material under an inert gas atmosphere to a pre-charge temperature for a pre-charge time to form a heated titanium material; exposing the heated titanium material under a hydrogen-containing atmosphere to a hydrogen charging temperature above a β-transus temperature of the titanium material and below a melting temperature of the titanium material, and holding for a hydrogen charging time sufficient to convert the titanium material to a substantially homogenous β-phase titanium material; cooling the β-phase titanium material under the hydrogen-containing atmosphere to a phase transformation temperature below the β-transus temperature and above about 400⁰C, and holding at the phase transformation temperature for a phase transformation time to produce a transformed titanium material having α phase regions; and holding the transformed material under a substantially hydrogen-free atmosphere or vacuum at a dehydrogenation temperature below the β-transus temperature and above about δ phase decomposition temperature, to remove hydrogen from the transformed titanium material to form a hydrogenated titanium material. The closest prior art to Kimura et al. (‘940) discloses a similar process including hydrogenating and dehydrogenating titanium materials at substantially similar temperatures. However, Kimura et al. (‘940) fails to specify cooling the β-phase titanium material under the hydrogen-containing atmosphere to a phase transformation temperature below the β-transus  temperature and above about 400⁰C and holding at the phase transformation temperature for a phase transformation time to produce a transformed titanium material having α phase grains. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938. The examiner can normally be reached Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSEE R ROE/Primary Examiner, Art Unit 1759